TT UT AT TT UT IS UN UN US CT UN A I CT Et ii it

—

er

COMPAGNIE MINIERE DE TONDO SPRL

(CMT SPRL)

CONTRAT DE CREATION DE SOCIETE
N° 719/10522/SG/GC/2005 du 08/12/2005

AVENANT N°2

MAI 2005

ut ed ml OL ul M dd nd dd LL

K

nd Tu

—

Œ
CONTRAT DE CREATION DE SOCIETE
N° 719/10522/$G/GC/2005
DU 08 DECEMBRE 2005
AVENANT N°
ram.
EN

LA GENERALE DES CARRIERES ET DE MINES, en abrégé « GECAMINES », en
sigle « GCM », entreprise publique de droit congolais, créée par Décret n° 049 du 07
novembre 1995, enregistrée au nouveau registre de commerce de Lubumbashi sous le n° 453
et ayant son siège social sis boulevard Kamanyÿola, n° 419, à Lubumbashi, République
Démocratique du Congo, représentée aux fins des présentes par Monsieur ASSUMANI
SEKIMONYO, Président du Conseil d'Administration, et Monsieur Paul FORTIN,
Administrateur Directeur Général, ci-après dénommée « GECAMINES », d'une part ;

et

LEDYA POUR LA RECHERCHE,  L'EXPLOITATION & LA
COMMERCIALISATION DES MINERAIS, en abrégé « LEREXCOM Spri », société
privée à responsabilité limitée de droit congolais, enregistrée à Kinshasa sous le n° NRC
56597 et ayant son siège social au n° 17, avenue Forgeron, Quartier FUNA, KINSHASA-
Limete, représentée aux fins des présentes par Monsieur Jean LENGO DIA NDINGA,
Président Directeur Général, ci-après dénommée « LEREXCOM Sprl », d'autre part ;

ci-après dénommées collectivement « Parties » ou individuellement « Partie ».

PREAMBULE

(A) Attendu que GECAMINES et LEREXCOM Spri, ont signé en date du 08 décembre
2005, le contrat de création de société n° 719/10522/SG/GC/2005 relatif à la prospection
et à l’exploitation du polygone de TONDO (ci-après « Contrat de Création ») ;

(B) Attendu qu’en exécution du Contrat de Création, les Parties ont constitué, en date du 5
janvier 2006, la société privée à responsabilité limitée dénommée Compagnie Minière
de TONDO (ci-après « CMT Spri »);

(C) Attendu que les Parties ont signé en 2007 l'Avenant n°1 au Contrat de Création pour
inclure au «Bien» (gisements du périmètre minier de TONDO) le gisement de
SHOMBERWA ;

@) Attendu que par la Résolution n°06/AGE/08.01/2008 du 8 janvier 2008, l'Assemblée
Générale des Associés de CMT Sprl a fixé le 31 décembre 2008 comme dernière date
butoir pour la remise à GECAMINES, par CMT Spri, de l'Etude de Faisabilité à
effectuer sous la responsabilité de LEREXCOM Spr! ;

Œ) Vu l’Arrêté Ministériel n° 2745/CAB.MIN/MINES/01/2007 du 20 avril 2
mise sur pied de la commission ministérielle chargée de la reyisitation des
miniers .
UE Interministériel n° 007/CAB.MIN.PORTEFEUILLE/01/2007 et n°
/CAB.MINES/01/2007 du 12 mai 2007 portant mesures conservatoires préalables à

2
LA a la relecture des contrats de partenariat des entreprises publiques et para-étatiques

pv

Ahières ;

(G) Vu le rapport des travaux de la commission de revisitation des contrats miniers rendu
public en novembre 2007 ;

(H) Attendu que les Parties sont tenues de prendre en compte les «reproches » et
«exigences du Gouvernement » résultant des travaux de revisitation des contrats de
partenariat minier tels qu’ils ont été communiqués à CMT Sprl dans la lettre n°
CAB.MIN/MINES/01/0097/2008 du 11 février 2008 du Ministère des Mines de la
République Démocratique du Congo ; :

(Œ) Considérant la lettre du Ministre des Mines n° CAB.MIN/MINES/01/0780/2008 du 30
août 2008 transmettant aux Parties les termes de référence pour la renégociation du
Contrat de Création tel que modifié par ses Avenants ;

() Considérant le procès verbal de renégociation des termes du Contrat de Création dressé
et signé par les Parties en date du 30 septembre 2008

IL EST CONVENU ET ARRETE CE QUI SUIT :
ARTICLE 1

L'article 1.1 (4) du Contrat de Création relatif aux Définitions est modifié comme suit :

«Bien» signifie le polygone de cuivre, cobalt et toutes autres substances minérales
valorisables du périmètre de TONDO (PE 535} auquel il est ajouté le gisement de
SHOMBERWA (localisé dans le Périmètre couvert par le PR 2355) sur lesquels polygone et
gisement, GECAMINES détient Droits et Titres Miniers. Les Périmètres et les gisements de
TONDO et de SHOMBERWA sont situés respectivement dans le Groupe Ouest et le Groupe
Centre, Province du Katanga, République Démocratique du Congo, conformément au plan en
annexe.

Au terme de la cession du Bien, CMT Sprl aura reçu, sous réserve des résultats plus
conformes des sondages ultérieurs et de la production effective de cuivre et d’autres
substances minérales valorisables, des réserves minières estimées à un minimum de 150.000
tCu ».

ARTICLE 2

(@). Le quatrième tiret de l’article 4.2.a) du Contrat de Création relatif aux « Obligations de
LEREXCOM Sprl » est modifié et complété comme suit :

+ _« Au titre de droit d'accès au business, LEREXCOM Spri paiera, en ré
GECAMINES un supplément de pas de porte tel que stipulé à l'articl,
Avenant.

Page 2 sur 21
Coutrat de Création de Société n° 719/10522/SG/GC/2005 du 8 décembre 2005 - Avenant n° 2

2
r l’Exploitation Commerciale du Bien dans les meilleurs délais, que ce soit
itement à façon ou dans les nouvelles usines de CMT Sprl ».

Le“dernier tiret de l’article 4.2.c) du Contrat de Création relatif aux « Obligations de

77 CMT Spri » est modifié et complété comme suit :

JO I dd Met td dd nd end Lt ut nd Out Let

a).

b).

c)

«LEREXCOM Sprl remetira l'Etude de Faisabilité, avec accusé d

GECAMINES, dans un délai de 12 (douze) mois à compter de la date d# la fig
présent Avenant.

+ «rechercher à protéger et à accroître les intérêts de tous les Associés, notamment en

leur attribuant équitablement, par préférence aux tiers mais à des Conditions
Concurrentielles, les commandes de prestations et de fournitures ;

+ promouvoir le développement social des communautés environnantes, suivant un

cahier des charges à adopter après concertation avec ces communautés ».

ARTICLE 3

L'article 5 relatif au « CAPITAL SOCIAL » est modifié comme suit :

Le capital social sera fixé après évaluation des apports effectifs des Parties, pris en
compte dans l'Etude de Faisabilité bancable, et devra être suffisant pour assurer
l'exploitation de CMT Sprl. Mais dans les statuts, les Parties ont arrêté le montant de
500.000 (cinq cent mille) US$, comme capital social de départ pour faciliter la création
de CMT Sprl.

Sans préjudice de l’évaluation des apports effectifs, les Parties conviennent, dans le
présent Avenant, de porter le Capital Social à 1.500.000 (un million cinq cent mille)
US$.

L'augmentation du Capital Social sera intégralement souscrite et libérée en numéraire
par les Parties.

Les parties conviennent que LEREXCOM Sprl libère la souscription de GECAMINES
à l’augmentation du Capital Social et que cette avance soit remboursée à LEREXCOM
Spri, sans intérêt, au moyen des dividendes à devoir à GECAMINES par CMT Sprl.

La participation dans le nouveau Capital Social de CMT Spri devient 70 %, pour
LEREXCOM Sprl et 30 %, non diluables, pour GECAMINES. La non dilution des
parts sociales de GECAMINES signifie qu’en cas d'augmentation future du Capital
Social, les parts sociales de GECAMINES demeureront non diluables c’est-à-dire
qu'elles seront convertibles de plein droit en autant des Parts sociales que nécessaires
pour que la participation de GECAMINES soit maintenue à 30 % et ce sans charge
financière de sa part.

ARTICLE 4

L’Article 6. du Contrat de Création relatif à la remise de l'Etude de Faisabilité est modifié
comme suit :

Ce)

Page 3 sur 21 \&
Contrat de Création de Société n° 719/10522/SG/GC/2008 du 8 décembre 2005 - Avenant n9 SW

7
es dispositions de l’article 6.4 du Contrat de Création, GECAMINES pourra
jCipativement le Contrat de Création en cas de manquement avéré, grave et
le par LEREXCOM Spri à son obligation prévue à l’alinéa précédent, après mise

%,

£ préjudifi
arktioatiire de 30 jours sans que LEREXCOM Sprl. ne remédie à ce manquement. »

ARTICLE 5
5.1. L'article 7.4 du Contrat de Création est modifié et complété comme suit :

« GECAMINES n'aura aucune responsabilité en ce qui concerne le financement. Elle
sera, cependant, informée de l'intention de LEREXCOM Spri d'obtenir, des agences ou
des banques et institutions internationales, le financement complémentaire nécessaire
pour mettre le Bien en Production Commerciale. Elle sera également systématiquement
consultée pour l'agrément, en ce qui concerne ses modalités. *

GECAMINES pourra, en outre, être requise, en tant qu'Associée, de coopérer à
l'établissement des garanties nécessaires au financement. Elle accepte de collaborer avec
LEREXCOM Sprl en vue de faciliter l'obtention de ce financement, notamment en
signant tous documents et en donnant toutes les assurances pouvant raisonnablement être
requis pour contracter ce financement, mais sans engagement financier de sa part.

La coopération de GECAMINES dans le financement ne comportera cependant pas
lobligation pour elle de nantir ses parts sociales dans CMT Spri.

GECAMINES et LEREXCOM Spri s'accordent d’ores et déjà ainsi sur le principe selon
| lequel, pour le besoin de recherche de financement incombant à LEREXCOM Sprl aux
termes du Contrat de Création, les Droits et Titres Miniers apportés dans CMT Sprl par
GECAMINES ne peuvent être hypothéqués, sans autorisation préalable et écrite de
| GECAMINES laquelle ne peut être refusée sans juste motif.

Au cas où GECAMINES accorderait son autorisation, LEREXCOM Spri s'engage à
communiquer à GECAMINES tout contrat d’hypothèque à conclure, avant toute
signature, et à obtenir des financiers, banquiers ou autres bailleurs des fonds, comme
unique mode de réalisation de l’hypothèque, la substitution à CMT Spri par les financiers,
banquiers ou autres bailleurs des fonds telle que prévue à l’article 172 alinéa 2 du Code
Minier.

Pour ce faire, les Parties conviennent que LEREXCOM Spri fera insérer dans le contrat
ou acte d’hypothèque la clause selon laquelle les financiers, les banquiers ou autres
bailleurs des fonds préserveront la participation de GECAMINES dans le Projet lors de la
réalisation de l’hypothèque par substitution de CMT Sprl par ces financiers, banquiers,
autres bailleurs des fonds ou par tout tiers désigné par eux,

Ces dispositions s’appliqueront mutatis mutandis à CMT Sprl ou à toute Personne qui
recherchera ou mettra à la disposition de CMT Sprl tout financement après la Date de
Production Commerciale».

5.2. Il est inséré dans le Contrat de Création l’article 7.5 libellé comme suit :

« 7.5 Les Avances effectuées à titre de prêt par LEREXCOM Spri représente:
moins du financement de la première phase du projet, telle que déterminée,
de Faisabilité approuvée par les Parties.

Page à sur 21
L/ Contrat de Création de Soclété n° 719/10822/5G/GC/200$ du 8 décembre 200$ - Averant n° 2
1
ed Med dd en ent (et eut Hunt Hemnt Het Hans (eng est (eut bem

NE

ces et prêts, correspondant aux 30 % du financement de La première phase, telle
erminée par l'Etude de Faisabilité approuvée par les Parties, seront considérés
ne des prêts d’associés et seront remboursés par CMT Sprl sans intérêts.

À dater de l'entrée en vigueur du présent Avenant, les Avances et prêts effectués par
LEREXCOM Sprl ou par ses Sociétés Affiliées à CMT Spr!, ou à obtenir sur le marché
financier par l’intermédiaire de LEREXCOM Spri ou de ses Société Affiliées, en vertu de
ses obligations décrites à l’article 4.2 a) du Contrat de Création, au-delà des 30 % sus-
évoqués, seront remboursés avec un intérêt de Taux de Référence + au maximum 400 BP
(Base Points). Néanmoins, les Parties s’accordent pour se rencontrer et revoir ce taux en
cas de dépassement de la limite ci-haut par rapport aux réalités du marché financier
international, en se fondant sur la Clause d'Equité ».

ARTICLE 6

L'article 8.4 du Contrat de création intitulé « Dissolution et Liquidation » est modifié et
complété comme suit :

« Si les Associés s'accordent sur la dissolution de CMT Sprl, les dispositions des Statuts de
CMT Sprl concernant la liquidation s'appliqueront conformément aux lois de la République
Démocratique du Congo.

Néanmoins, les Parties conviennent qu’en cas de dissolution ou de liquidation de CMT Spri,
les Droits et Titres Miniers, apportés par GECAMINES, seront rétrocédés à GECAMINES
sans contrepartie de sa part sauf si la dissolution ou la liquidation est le fait d’un manquement
avéré, grave et préjudiciable de GECAMINES. Les seuls frais à payer par GECAMINES sont
ceux relatifs à la mutation des titres. »

ARTICLE 7

L'article 11 du Contrat de Création intitulé « Gestion, Organisation et Principes » et l’article
22 « Commissariat aux comptes et audit » sont remplacés par les dispositions suivantes :

11.1. L'ASSEMBLEE GENERALE
11.11, POUVOIRS DE L'ASSEMBLÉE GENERALE

L'Assemblée Générale, régulièrement constituée, représente l’universalité des
Associés. Elle a les pouvoirs les plus étendus pour faire ou ratifier les actes qui
intéressent CMT Spri.

11.1.2. ASSEMBLEE GENERALE ANNUELLE

a). L'Assemblée Générale Annuelle se tient dans les trois (3) mois suivant la clôture
de chaque Exercice Social, au siège social ou à l’endroit désigné dans la
convocation en vue d’entendre les rapports sur la gestion de CMT Spri pré

d’entendre le rapport du Collège des Commissaires aux comptes sur J4 gesi
sur les comptes annuels examinés en vue de statuer sur ces docymenté

Page $ sur 21 !
Contrat de Création de Société n° 719/10822/SG/GC/2008 du 8 décembre 200$ - Avenant n° 2 |

si

SN

i Gérance et aux Commissaires aux comptes, d’élire des nouveaux membres du
Conseil de Gérance ou de nouveaux Commissaires aux comptes ou de
reconduire le mandat des Commissaires aux comptes et, enfin, en vue de statuer
sur tout autre point qui aura été inscrit à son ordre du jour.

Tous les 5 (cinq) ans, l’Assemblée Générale inscrira à son ordre du jour
l'examen de l'opportunité de poursuivre les activités liées à l’objet social ou de
modifier l’objet social de CMT Sprl ou encore de mettre fin à CMT Spri. Les
décisions seront prises conformément aux modalités de vote définies dans le
Contrat de Création et les Statuts.

11.13. ASSEMBLEE GENERALE EXTRAORDINAIRE

a). L'Assemblée Générale Extraordinaire peut être convoquée à tout moment,
autant de fois que l'intérêt de CMT Sprl l'exige. Elle doit l’être, dans les quinze
(15) Jours, à la demande de tout Associé représentant au moins un cinquième du
Capital Social ou à la demande du Président, ou du Vice-Président, ou de deux
Membres du Conseil de Gérance ou des Commissaires aux comptes. Les
Assemblées Générales Extraordinaires se tiennent aux date, lieu et heure
indiqués dans la convocation.

b). Une Assemblée Générale Budgétaire se tiendra obligatoirement entre le 1*
septembre et le 31 décembre de chaque exercice en vue d’examiner et
d’approuver le projet de budget de l'exercice suivant de CMT Sprl approuvé, au
préalable, par le Conseil de Gérance.

11.1.4. CONVOCATIONS ET ORDRE DU JOUR DE L’ASSEMBLEE GENERALE

a). L'Assemblée Générale, tant Annuelle qu’Extraordinaire, se réunit sur convocation
du Président du Conseil de Gérance ou, en son absence, par les personnes
mentionnées au point 11.1.3 a) de l’article 7 du présent Avenant.

b}. Les convocations à l’Assemblée Générale Annuelle sont faites par lettre, téléfax
ou messageries électroniques. Les convocations sont adressées aux Associés au
moins vingt (20) Jours à l’avance. Elles doivent contenir l’ordre du jour, indiquer
la date, le lieu et l’heure de la réunion. Tous documents relevant de l’ordre du jour
et qui doivent étre examinés par l’Assemblée Générale doivent être joints à la
convocation.

11.15. PROCURATIONS

Tout propriétaire de Parts sociales peut se faire représenter à !”’ Assemblée Générale par
un fondé de pouvoir spécial. Les copropriétaires, les usufruitiers et nus propriétaires
doivent respectivement se faire représenter par une seule et même personne.

11.16. BUREAU DE L’ASSEMBLEE GENERALE

LE

Toute Assemblée Générale est présidée par le Président du Conseil RUES T4
es és sà

défaut, par le Vice-Président, ou, à défaut, par un membre du Conseil: 3.

Page 6 sur 21
Contrat de Création de Société n° 9N08228G/CCI200S du 8 décembre 2005 - Avenant n° 2

D

ES

LAS

é par la majorité des autres membres. Le Président désigne le secrétaire.
emblée choisit parmi ses membres un ou plusieurs scrutateurs.

J. QUORUM DE SIEGE ET DE DECISION

L'Assemblée statue valablement si le nombre des parts sociales représentées
constitue plus de la moitié du Capital et si chaque Associé est présent ou représenté.
Ses décisions sont prises à la simple majorité des voix. Chaque Part donne droit à
une voix.

b). Au cas où ce quorum ne serait pas atteint, une nouvelle convocation sera adressée,
dans les sept (7) Jours de la première réunion, aux Associés, avec le même ordre du
jour, par la personne qui présidait la séance, à une date et heure à fixer par elle. Un
délai d’au moins vingt (20) Jours devra séparer la tenue de la première réunion et la
date proposée pour la seconde réunion. Lors de cette ‘seconde réunion, chaque
Associé devra être présent ou représenté.

c). Toutefois, les matières suivantes seront décidées par l'Assemblée Générale des
Associés aux % des voix des membres présents ou représentés, sous réserve des
dispositions légales contraires :

(G). la modification du capital social,

{ii). la transformation de la forme de la société en une autre espèce,
{üi).les emprunts de Développement,

{iv).le transfert d'activités,

{v). la distribution des dividendes sous forme des Produits,

(vi). la liquidation de CMT Sprl.

Si la décision concerne une modification de l’objet social de CMT Sprl, la majorité
requise est portée aux quatre cinquièmes des voix présentes ou représentées ».

11.2. ADMINISTRATION DE CMT SPRL-CONSEIL DE GERANCE

L'administration de CMT Spri, notamment la composition, les pouvoirs et le fonctionnement
de ses organes de gestion et de contrôle est organisée comme suit :

11.2.1. COMPOSITION ET CONDITIONS DE NOMINATION DES
MEMBRES DU CONSEIL DE GÉRANCE

a). L'Administration de CMT Sprl sera assurée par le Conseil de Gérance composé de
8 (huit) membres.

b). Les membres du Conseil de Gérance sont nommés par l’Assemblée Générale
comme suit: 3 (trois) seront proposés par GECAMINES et 5 (cinq) seront
proposés par LEREXCOM Sprl. Le Président du Conseil de Gérance sera choisi
parmi les membres présentés par LEREXCOM Spri et le Vice-Président sera
choisi parmi les membres présentés par GECAMINES. Le Conseil se choisit un

secrétaire parmi ses autres membres. Il peut, néanmoins, nommer un secrétaire
choisi parmi le personnel de CMT Spri ou à l’extérieur de celle-ci.

c). Qu'ils soient Associés ou non, les membres du Conseil de Gérance sont
pour une durée indéterminée et exerceront leurs fonctions jusqu'à la
de leurs successeurs.

Page 7 sur 21
Contrat de Création de Société n° 719/10822/8G/GC/2005 du 8 décembre 2005 - Avenant n°

cas de vacance, par suite de décès, démission ou autre cause, les membres
étants du Conseil de Gérance, représentant le même Associé que le Membre
jant occasionné la vacance, peuvent pourvoir provisoirement à son
mplacement jusqu’à la prochaine Assembiée Générale, qui procèdera à la
désignation d’un nouveau membre.

Voranins 7

11.2.2. FONCTIONS DU CONSEIL DE GERANCE

(a). Le Conseil de Gérance détermine les orientations de l'activité de CMT Sprl et
veille à leur mise en œuvre. I] prend les décisions stratégiques en matière
économique, financière et technologique. 1} agit au nom et pour le compte de
CMT Spri.

. Le Conseil de Gérance est investi des pouvoirs les plus étendus pour poser tous
les actes d'administration et de disposition qui intéressent CMT Spri. Il a dans sa
compétence tous les actes qui ne sont pas réservés expressément par la loi ou les
Statuts à l’Assemblée Générale : gestion financière, contrats relatifs au personnel,
ventes et achats, établissement de sièges administratifs, agences et succursales.

&

{c}. Tous actes engageant CMT Sprl, tous pouvoirs et procurations, notamment les
actes relatifs à l’exécution des résolutions du Conseil de Gérance, auxquels un
fonctionnaire public ou un officier ministériel prête son concours, spécialement
les actes de vente, d’achat ou d'échange d'immeubles, les actes de constitution ou
d’acceptation d'hypothèque, les mainlevées avec ou sans constatation de
paiement, seront valables à la condition qu'ils soient signés par une ou plusieurs
personne(s) agissant en vertu d’une procuration donnée expressément par le
Conseil de Gérance.

(d). L'ouverture à l'étranger de bureaux de représentation, agences et succursales de
CMT Spri pourra être décidée par le Conseil de Gérance à la majorité des trois
quarts sans que cependant les bureaux, agences et succursales ainsi ouverts ne
puisse se soustraire de la direction et du contrôle du siège social.

112.3. GESTION JOURNALIERE - COMITE DE DIRECTION
(a). La gestion journalière de CMT Spri sera confiée à un Comité de Direction.

Ce Comité est composé, au maximum, de 7 (sept) membres parmi lesquels 3
(trois), dont le Directeur Général Adjoint, le Directeur en charge de la production
et le Directeur en charge des ressources humaines, seront nommés par le Conseil
de Gérance parmi les candidats présentés par GECAMINES et 4 (quatre) dont le
Directeur Général, le Directeur en charge des finances, de la comptabilité et du
budget, le Directeur en charge des approvisionnements et le Directeur en de
charge de la commercialisation, seront nommés par le Conseil de Gérance parmi
les candidats présentés par LEREXCOM Spri.

Le Directeur Général ou, en son absence, le Directeur Général Adjoini
le Comité de Direction.

Os os Ont mt Sem net mé eus Out Ont anus Beaute né mes und Vues md

N
L

Page 8 sur 21
Contrat de Créntion de Société n° 719/10522/5G/GC/200$ du 8 décembre 2005 - Avenant à°

/T

(c).

@).

Les Associés ont la latitude de remplacer leurs représentants au Comité de
Direction.

Le Conseil de Gérance détermine les pouvoirs, les attributions, les appointements
ou indemnités des membres du Comité de Direction. Il peut révoquer en tout
temps la décision qu’il a prise à cet égard.

Le Conseil de Gérance déterminera les rémunérations des membres du Comité de
Direction en tenant compte des rémunérations normalement payées dans le secteur
minier intemational pour des fonctions équivalentes

11.24. MODALITES DES REUNIONS DU CONSEIL DE GERANCE

(a).

().

Convocation

Le Conseil de Gérance se réunit, sur convocation et sous la présidence de son
Président, ou en cas d’empêchement de celui-ci, du Vice Président, ou à leur
défaut, du membre du Conseil de Gérance désigné par au moins trois autres
membres.

Les convocations aux réunions du Conseil de Gérance sont faites par lettre, téléfax
ou messagerie électronique. Elles doivent contenir l’ordre du jour, indiquer la
date, le lieu et l'heure de la réunion. Tous documents relevant de l’ordre du jour et
qui doivent être examinés par le Conseil de Gérance doivent être joints à la
convocation.

Les frais exposés par les membres pour participer aux réunions du Conseil de
Gérance sont supportés ou remboursés par CMT Spri.

Tenue des réunions

Les réunions ordinaires du Conseil de Gérance doivent se tenir au moins deux fois
par an: la première réunion sera tenue avant la fin du mois de mars et sera
consacrée à l’approbation des états financiers de CMT Sprl pour l'exercice
précédent ; la deuxième sera tenue après le mois de septembre mais avant la fin du
mois de décembre et sera consacrée à l’approbation du budget de l'exercice
suivant.

Les réunions se tiennent aux date, lieu et heure indiqués dans les convocations qui
doivent prévoir un préavis d'au moins quinze (15) Jours.

Le Conseil de Gérance peut, en outre, être convoqué, en réunion extraordinaire,
chaque fois que l'intérêt de CMT Spri l’exige ou chaque fois que deux membres
au moins le demandent.

Les membres du Conseil de Gérance peuvent participer aux réunions
de Gérance par téléconférence et peuvent exprimer leurs opinions et !gûrs
la même manière.

Page 9 sur 21
Contrat de Création de Société n° 719/10522/SG/GC/1008 du 8 décembre 200$ - Avenant n°2

—
TT hunel  mmel ou ennl unten humul hand nt eut  bmud

éd

ation

membre empêché ou absent peut, par simple lettre, téléfax, messagerie
nique ou tout autre moyen de communication électronique, donner pouvoir
de ses collègues, représentant le même Associé que lui, de le représenter à
séance du Conseil et d’y voter en ses lieu et place, Le mandant sera, dans ce
Cas, au point de vue du vote, réputé présent. Un délégué peut aussi représenter
plus d’un membre.

(d). Quorum

(e).

@®.

Le Conseil de Gérance ne peut délibérer et statuer valablement que si la moitié au
moins de ses membres est présente ou représentée et si chaque Associé est
représenté. Au cas où ce quorum ne serait pas atteint, une nouvelle convocation
sera adressée, dans les sept (7) Jours de la première réunion, aux membres avec le
même ordre du jour par la personne qui présidait la séance, à une date et heure à
fixer par elle. Un délai d’au moins quinze (15) Jours devra séparer la tenue de la
première réunion et la date proposée pour la seconde réunion. Lors de cette
seconde réunion, au moins un membre représentant chacun des deux Associés doit
être présent ou représenté.

Délibérations et Décisions

Toute décision du Conseil de Gérance est prise à la simple majorité des membres
présents ou représentés. Toutefois, le Conseil de Gérance devra statuer aux trois
quarts des membres présents ou représentés pour l'autorisation préalable des
conventions conclues entre CMT Sprl et l’un des membres du Conseil de Gérance
ou Associés (Conventions avec des Associés et/ou des Sociétés Affiliées).

Si, dans une séance du Conseil de Gérance réunissant le quorum requis pour
délibérer valablement, un ou plusieurs membres s’abstiennent, les résolutions sont
valablement prises à la majorité des autres membres présents ou représentés.

En cas d’égalité des voix, la voix du Président du Conseil de Gérance sera
prépondérante,

Procès-verbaux

Les délibérations du Conseil de Gérance sont constatées par des procès-verbaux
signés par les membres présents ou représentant d’autres membres à la réunion du
Conseil. Ces procès-verbaux sont consignés dans un registre spécial. Les
délégations, ainsi que les avis et votes donnés par écrit, par fax ou autrement y
sont annexés.

Les copies ou extraits de ces procès-verbaux à produire en justice ou aille
signés par le Président ou, à défaut, par un membre du Conseil à ce délégté

Page 10 sur 21
Contrat de Création de Société n° 719/10522/SG/GC7/2008 du 8 décembre 2008 - Avenant n° 2

_7

113.
(a).

().

(c).

().

2

RESPONSABILITE DES MEMBRES DU CONSEIL DE GERANCE

(4 : DT
es/nembres du Conseil de Gérance ne contractent aucune obligation personnelle
étive aux engagements de CMT Sprl, mais sont responsables de l'exécution de leur
mandat et des fautes commises dans leur gestion, conformément à la loi.

11.2.6. INDEMNITES DES MEMBRES DU CONSEIL DE GERANCE

L'Assemblée Générale peut allouer aux membres une indemnité fixe à porter au
compte des frais généraux. Le Conseil de Gérance est autorisé également à accorder
aux membres chargés de fonctions ou missions spéciales, des indemnités à prélever
sur les frais généraux.

11.2.7. ACTIONS JUDICIAIRES

Les Actions judiciaires, comme défendeur où demandeur, ainsi que tous désistements
faits au nom ou à l’encontre de CMT Sprl sont suivis et diligentés par le Conseil de
Gérance en la personne du Président du Conseil de Gérance ; en cas d’empêchement
du Président, cette mission sera assurée par son Vice-Président, ou à défaut par tout
autre Membre à ce expressément délégué.

11.2.8. INDEMNISATION

Sans préjudice des dispositions légales applicables, CMT Sprl indemnisera tout
membre du Conseil de Gérance ou du Comité de Direction ou fondé de pouvoirs, ainsi
que ses héritiers et représentants légaux pour toutes Obligations contractées ou
Dépenses effectuées raisonnablement pour le compte de CMT Sprl en raison de toute
action ou procédure civile, à condition que l’action ait été effectuée honnêtement et de
bonne foi dans le meilleur intérêt de CMT Spri.

COMMISSAIRES AUX COMPTES ET CONTROLE

Les Opérations de CMT Spri sont surveillées par un Collège de Commissaires aux
comptes nommés et révoqués par l’Assemblée Générale des Associés, à raison d’un
Commissaire aux comptes proposé par chaque Associé et pour un mandat de deux ans,
renouvelable une fois.

Les Commissaires aux comptes ont un droit illimité de surveillance et de vérification
sur toutes les opérations de CMT Spri. Ils peuvent prendre connaissance, sans
déplacement des livres, de toute la documentation (correspondance, procès-verbaux,
pièces comptables et écritures) de CMT Spri qu’ils estiment utile pour l’exécution de
leur mission.

Les Commissaires aux comptes doivent soumettre individuellement ou collectivement
à l’Assemblée Générale, et circonstanciellement au Conseil de Gérance ou au Comité
de Direction, lorsque ces organes leur ont requis des travaux spécifiques, les résultats
de leurs travaux, accompagnés des recommandations qu’ils auront estimées utiles pour
le redressement des anomalies constatées ou pour l'amélioration du contrôle interne
et/ou des performances de CMT Sprl.

Les Commissaires aux comptes ont le droit de se faire assister, aux frais de
par un cabinet d’audit ou d'experts de leur choix.

Page 11 sur 21
Contrat de Création de Société n° 719/10522/SG/GC/2005 du 8 décembre 2005 - Avenant n° 2

—

4

dispositions relatives à la responsabilité des membres du Conseil de Gérance.
ppliquent mutatis mutandis aux Commissaires aux comptes.

11.4.1.« Généralités

Les Parties s’accordent à titre de principe que les employés constituant la force de
travail, les cadres et le personnel de soutien seront recrutés à compétence égale, en
priorité, parmi le personnel de GECAMINES.

11.4.2.Responsabilités de CMT Sprl envers le personnel GECAMINES

CMT Sprl ne sera contractuellement responsable du paiement des salaires du
personnel provenant de GECAMINES qu'après les avoir engagés. Tous les
salaires, rémunérations, avantages sociaux et autres obligations vis-à-vis de ce
personnel, obtenus auprès de GECAMINES, resteront de la seule responsabilité
de GECAMINES, en ce compris sans limitation, les obligations relatives aux
pensions, aux soins médicaux et toute autre obligation antérieure à la date
d'engagement par CMT Sprl.

11.4.3.SALAIRES ET AVANTAGES SOCIAUX

CMT Sprl versera à son personnel un salaire approprié et lui fournira un
programme d’avantages sociaux conformément au Code du Travail de la
République Démocratique du Congo. En outre, toutes les autres obligations et
tous les autres aspects administratifs à l'égard du personnel engagé par CMT Sprl,
resteront de sa responsabilité exclusive.

11.44. TRANSFERT DE TECHNOLOGIES ET FORMATION

LEREXCOM Spri s'engage à ce que CMT Sprl mette en œuvre une politique de
transfert de technologies, relativement à l’extraction minière, au traitement
métallurgique et aux techniques modernes de management.

LEREXCOM Sprl s'engage à ce que CMT Sprl fournisse à ses employés, la
formation nécessaire pour exécuter leur travail de façon compétente, et leur donne
lopportunité d'apprendre de nouvelles techniques qui leur permettront de
progresser dans le futur vers des postes plus complexes et plus exigeants. Cette
politique a pour objectif d'encourager les employés à faire preuve d'initiative et à
assumer des responsabilités afin d’atteindre le maximum de leur potentiel.

GECAMINES s'engage à faciliter l’action de LEREXCOM Sprl
technologies et de la formation du personnel de CMT Sprl ».

“\)
n
Page 12 sur 21 !
Contrat de Création de Société n° 719/10522/SG/GC/200$ du 8 décembre 200$ - Avenant n° 2
.
ut °

Contrat de Création intitulé « Programme et Budget » est modifié comme suit :

ME ET BUDGET

Les Opérations seront conduites et les Dépenses seront exposées en se conformant
exclusivement aux Programme et Budget approuvés par l'Assemblée Générale des Associés
suivant les modalités définies dans le Contrat de création et de ses Avenants

a.

Présentation des Programme et Budget

Un projet de Programme et un projet de Budget seront rédigés par le Comité de Direction
de CMT Spri et présentés pour approbation au Conseil de Gérance qui les soumettra à
l'Assemblée Générale des Associés,

Pendant la durée d'exécution de tout Programme et de tout Budget adoptés et au moins
trois (3) mois avant leur expiration, le Comité de Direction préparera un projet de
Programme et un projet de Budget pour la période suivante et les soumettra pour examen
au Conseil de Gérance, avant leur approbation par l'Assemblée Générale des Associés
conformément aux Statuts de CMT Sprl.

Examen des projets de Programme et de Budget

Le Conseil de Gérance examinera les projets de Programme et de Budget dans les quinze
(5) Jours de leur réception avant leur approbation par l'Assemblée Générale des
Associés,

Chaque Programme et chaque Budget adoptés pourront être revus et adaptés, sans égard à
leur durée, au moins une fois l'an, au cours d'une réunion du Conseil de Gérance à
condition que cette révision n'entraîne pas un écart de plus de 10% des Budget et
Programme approuvés par l'Assemblée Générale des Associés.

Approbation du Programme et du Budget par les Associés

Dans les quinze (15) Jours de l'adoption par le Conseil de Gérance du Programme et du
Budget, avec ou sans modification, le Conseil de Gérance transmettra par écrit, à chaque
Associé lesdits Programme et Budget pour approbation par l'Assemblée Générale des
Associés.

Modifications de Programme et de Budget

Le Directeur Général sollicitera l'approbation préalable du Conseil de Gérance pour tout
écart significatif (plus de 10 %) par rapport à un Programme ou à un Budget adoptés.

La modification introduite devra être justifiée ultérieurement lors de la réunion NE
de l’Assemblée Générale des Associés ». NN

Page 13 sur 21
Contrat de Création de Société n° 719/10522/SG/GC/2005 du 3 décembre 2005 - Avenant n° 2

D Ten

erve de la décision des Parties de mettre en exploitation le polygone de Tondo et le

gisement de SHOMBER WA, la rémunération des Parties se fera de la manière suivante :
« Article 14 REMUNERATION DES PARTIES

a).

b).

c).

L'article 14.1 Paiement des dividendes est modifié comme suit :

«14.1 Paiement des dividendes pendant la période de remboursement des prêts initiaux
de LEREXCOM Sprl

Sous réserve des fonds suffisants pour pourvoir aux fonds de roulement de l'exploitation
de CMT Sprl, les bénéfices nets d'impôts seront affectés à raison de 70% au
remboursement des capitaux empruntés et des intérêts et de 30 % à la rétribution des
Parties, au prorata de leur participation au Capital social de CMT Sprl »,

L'’Article 14.2 du Contrat de Création relatif aux « Royalties » est modifié comme suit :

« CMT Sprl paiera des royalties en compensation de la consommation du Bien au taux
de 2,5 % du Chiffre d'Affaires Net.

On entend par Chiffre d'Affaires Net l'assiette de la Redevance Minière telle que définie
à l'Article 240 du Code Minier tel qu'en vigueur à la date du présent avenant, à savoir :
le montant des ventes réalisées, diminué des frais de transport, des frais d'analyse se
rapportant au contrôle de qualité du produit marchand à la vente, des frais d'assurance et
des frais de commercialisation.

Pour ce qui concerne les frais de commercialisation, les Parties conviennent de se
référer aux rubriques des imprimés de l'Administration Publique de la République
Démocratique du Congo.

Les paiements dus à GECAMINES au titre des royalties feront l’objet d’une
comptabilisation trimestrielle (basée sur les trimestres calendrier) et seront payables,
avant la fin du mois suivant la fin de chaque trimestre (ceci reflétant toutes les ventes
réalisées pendant le trimestre précédent). Les paiements effectués seront accompagnés
d'informations pertinentes avec des détails suffisants pour expliquer le montant
calculé ».

Il est ajouté un article 14.5 intitulé « Paiement d'un Pas de porte » libellé comme suit :

« Au titre de droit d’accès au business, LEREXCOM Sprl payera, en régularisation, à
GECAMINES un pas de porte de 5.000.000 (cinq millions) US$, non remboursable, par
rapport au montant initial de 1.000.000 (un million) US$, non remboursable également,
sur lequel LEREXCOM Spri n’a payé à date que 150.000 (cent cinquante mille) US$.

LEREXCOM Spri devra, en conséquence, payer comme suit le nouveau solde du pas de
porte de 4.850.000 (quatre millions huit cent cinquante milie) USS :

Ÿ_ 500.000 (cinq cent mille) US$ avant fin juin 2009,

Ÿ 500.000 (cinq cent mille) US$ avant fin juillet,
Page 14 sur 21
Contrat de Création de Suclété n° 719/10822/SG/GC/2008 du 8 décembre 2005 - Avenant n° 2

nn)
d).

.000 {un million cinq cent mille) US$ à la première date anniversaire de la
ière Production Commerciale ;

5.000 (un million cent septante cinq mille) US$ à la deuxième date anniversaire
la première Production Commerciale ;

175.000 (un million cent septante cinquante mille) US$ à la troisième date
anniversaire de la première Production Commerciale,

Les Parties conviennent, en outre, que LEREXCOM Sprl complète, au profit de
GECAMINES, le montant et le paiement du pas de porte sur la base de USD 35/tCu, en
cas de mise en évidence d’un tonnage de cuivre additionnel au-delà des 150.000 tCu des
réserves géologiques.

Aussi, les Parties conviennent que si les réserves sont insuffisantes, GECAMINES
trouvera un autre gisement en compensation du tonnage manquant.

Il est ajouté un article 14.6 intitulé « Répartition des Prestations et des Commandes de
Fournitures et de Services entre Associés », libellé comme suit :

« Chaque fois que CMT Sprl aura à recourir à la sous-traitance des Opérations en
rapport avec son objet social telles que les prestations d'exploitation, les commandes
d’approvisionnements et/ou de services, elle les proposera de préférence et de manière
équitable aux Associés ou à leurs Sociétés Affiliées qui devront les réaliser suivant les
règles de l’art et aux conditions compétitives.

En cas de recours aux tiers, la priorité sera donnée aux entreprises congolaises
remplissant les conditions requises ».

ARTICLE 10

L'article 15 relatif à la vente des parts sociales est modifié comme suit :

VENTE ET CESSION DES PARTS SOCIALES

Sauf disposition expresse contraire, aucun Associé ne pourra, pendant l'exécution du
Contrat de Création et de ses Avenants, transférer aucune des parts sociales dont il est
propriétaire, ou qu’il acquerrait postérieurement, sauf moyennant le respect des dispositions
du Contrat de Création et des statuts de CMT Sprl.

15.1. Principes généraux

Toute cession de parts sociales s’opère par une déclaration de transfert, inscrite dans le
registre des Associés, datée et signée par le cédant et le cessionnaire ou par leurs
fondés de pouvoirs, ou de toute autre manière autorisée par la loi.

15.2. Cessions libres

Toute Partie peut céder librement une, plusieurs ou la totalité des ses parts sociales à
l’autre Partie ou à une Société Affiliée, étant entendu que, pour les Sociétés Affilié
() les parts sociales seront rétrocédées au cédant si le cessionnaire cesse d’$

Page ES sur 21
Contrat de Création de Société n° 719/10522/SG/GC/2005 du 8 décembre 200$ - Avesant n° 2

"À

é Affiliée et que (i) l’acte ou la convention de cession devra prévoir
ment cette rétrocession.

e cession libre doit être notifiée au Conseil de Gérance huit (8) Jours avant le jour
la cession effective. Cette notification doit être accompagnée d’un document
prouvant la qualité de Société Affiliée du cessionnaire, d’un document confirmant
l'adhésion du cessionnaire au Contrat de création ainsi que son engagement de
rétrocession au cas où il cesserait d’être une Société Affiliée.

15.3. Incessibilité temporaire

Sans préjudice des dispositions concernant la cession libre, les Parties estiment qu’en
raison de l'importance du Projet qu’elles entendent développer au sein de CMT Spri, il
est de l'intérêt de l’ensemble des Parties que les parts sociales soient incessibles
pendant la période allant de l’entrée en vigueur du présent Avenant à la Date de
Production Commerciale, conformément à l’Etude de Faisabilité approuvée par les
Parties.

Les Parties conviennent cependant de déroger à ce principe au profit de LEREXCOM
Sprl au cas où elle envisagerait d'effectuer, sous réserve d’un accord explicite de
GECAMINES, la cession de ses parts sociales en vue de faciliter le financement du
Projet.

15.4. Cessions de parts sociales par les Associés et Droit de Préemption

Sans préjudice des dispositions de la section ci-dessus, les cessions de parts sociales
s’effectueront comme suit :

Droit de faire une offre

Si une Partie décide de vendre toutes ou partie de ses parts sociales, cette Partie (le
Vendeur) notifiera à l’autre Partie (F Acheteur), son intention de vendre et lui offrira la
possibilité de faire une offre pour de telles parts sociales. La période pendant laquelle
l’autre Partie aura la possibilité de faire une offre, sera fixée par le Vendeur, mais cette
période ne peut être inférieure à 30 jours calendrier.

Le Vendeur n’a pas l'obligation d'offrir à l'autre Partie, la possibilité de faire une
offre, en cas de transfert de toutes ou partie de ses parts sociales à une Société Affiliée
ou en cas d’un nantissement de toutes ou partie de ses parts sociales en relation avec le
financement des Opérations.

Le Vendeur aura, par contre, l'obligation d'offrir à l’autre Partie la possibilité de faire
une offre en cas de fusion, consolidation, unification ou réorganisation du Vendeur
impliquant un changement de Contrôle ainsi qu’en cas d’exécution, par un créancier
gagiste, d’un nantissement de parts sociales. « Contrôle » signifie la détention directe
ou indirecte par une société ou entité de plus de 50 % des droits de vote à l'Assemblée
Générale de cette société ou entité.

Page 16 sur 21
Contrat de Création de Société n° 719/10522/SG/GC/2905 du 8 décembre 200$ - Avenant n° 2

=
(4

e d'un Tiers et Droit de Préemption.

le cas de l'article 15.2, un tiers peut faire l'offre d'acheter des parts sociales
Associé.

tion de cette offre est conditionnée par l'accord de l'offrant à s'engager à
pecter les dispositions prescrites dans le Contrat de Créations et ses Avenants.

L'offre du tiers devra être irrévocable pour une période de soixante (60) jours. Dans
les dix (10) jours de la réception de l'offre, l'Associé sollicité adressera une copie de
celle-ci à l'autre Associé.

Celui-ci dispose d'un droit de préemption sur toutes les parts sociales susceptibles
d'être cédées.

Dans l’hypothèse où il y a plus de deux associés, la répartition de ces parts sociales se
fera normalement d'une manière proportionnelle au nombre des parts sociales détenues
initialement par chacun des Associés, sauf arrangement libre entre eux.

Ce droit de préemption est à exercer dans un délai de trente (30) jours à compter de la
date de la notification de l'offre par l'Associé sollicité.

Si dans le délai précité, l'autre Associé n’a pas accepté ou n’accepte que partiellement
l'offre du cédant, cette offre d'exercer le droit de préemption est présumée refusée soit
dans son ensemble soit pour la partie non rachetée par l'autre Associé. Le cédant
pourra accepter l'offre du tiers et conclure la cession avec l'offrant pour la partie des
parts sociales non rachetée par l’autre Associé.

Dans ce cas, les Associés dans CMT Spri prendront toutes les mesures et accompliront
toutes les formalités nécessaires pour que le tiers soit enregistré dans les livres de
CMT Spri en qualité d'Associé dans CMT Sprl.

15.6. Modalités d'exécution d’une cession de parts sociales entre Associés

Sauf si d'autres conditions d'exécution de la vente des parts sociales sont convenues
entre Associés, les termes et conditions d'exécution de cette vente seront les suivants :

(a). Prix de vente

Le prix de vente sera payable intégralement par chèque certifié à la date d’exécution
de l'opération en échange de la cession des parts sociales vendues, quittes et libres de
toutes charges.

(b). Exécution de la vente

La vente sera exécutée à 10 heures du matin, au siège social de CMT Spri, le 40°"
Jour suivant l'acceptation par l'autre Associé de l'offre contenue dans l'offre du cédant.

(c). Démission des représentants du cédant au Conseil de Gérance

A la date de l'exécution, le cédant provoquera, s'il a cédé l'ensemble des AS TAs
la démission de ses représentants au Conseil de Gérance. Le cessionnaire kera Ê&
dans tous les droits et obligations du cédant. L[s

Page 17 sur 21 4
Contrat de Création de Société n° 719/10522/SG/GC/200$ du 8 décembre 2005 - Avenant n° 2

1

age de parts sociales

Associé (le « Débiteur Gagiste ») peut gager ou grever, de toute autre façon, toutes
u partie de ses parts sociales au profit de toute personne (le « Créancier Gagiste ») si
ce gage ou cet autre engagement prévoit expressément qu'il est subordonné au Contrat
de Création et aux droits que l'autre Associé en tire et si, en cas de défaillance du
Débiteur Gagiste, le Créancier gagiste convient avec ce dernier (le Débiteur Gagiste)
de céder, sans réserve, tous ses droits sur ces parts sociales dans l'ordre de préférence,
à l'autre Associé ou à toute Personne quelconque qui pourrait ultérieurement être
habilitée à acquérir ces parts sociales moyennant paiement au Créancier Gagiste de
toutes les sommes dont ces parts sociales garantissent le paiement.

Dès à présent, le Débiteur Gagiste autorise irrévocablement un tel paiement.
15.8. Conditions de la cession

En tant que condition nécessaire pour que le Vendeur soit libre de toute Obligation aux
termes du présent Avenant, la cession de parts sociales d’une Partie à un tiers est
soumise (i) à l’engagement écrit du cessionnaire d’être tenu par tous les termes,
conditions et engagements du Contrat de Création et (ii) au paiement des droits dus à
l'Etat ».

ARTICLE 11

L'article 16 du Contrat de Création « Droit applicable et règlement de litiges ou différends »
est modifié comme suit :

« En cas de litige ou de différend entre Parties né du Contrat de Création ou en relation avec
celui-ci ou ayant trait à la violation de celui-ci, les Parties concernées s’engagent, avant
d’instituer toute procédure arbitrale, et sauf urgence, à se rencontrer pour tenter de parvenir à
un règlement à l'amiable.

À cet effet, les Présidents ou les Directeurs Généraux (leurs équivalents ou leurs délégués) de
Parties concernées se rencontreront dans les quinze (15) jours de l'invitation à une telle
rencontre adressée par une lettre recommandée par la Partie la plus diligente à l’autre Partie
concernée. Si cette réunion n’a pas lieu dans ce délai ou si le litige ou différend ne fait pas
l’objet d’un règlement écrit par toutes les Parties concernées dans les quinze jours de la
réunion, toute Partie peut soumettre le différend à l'arbitrage conformément aux dispositions
du paragraphe suivant.

A défaut d’une solution après tentative de règlement à l'amiable conformément au paragraphe
précédent, chaque Partie concernée par le différend, litige ou demande en question aura le
droit de le soumettre à la Cour d’arbitrage de la Chambre de Commerce International de Paris
pour un règlement définitif conformément aux règles d’arbitrage de la dite institution en
statuant conformément au droit congolais. Le lieu de l’arbitrage sera à Genève en SUISSE.

La langue de l'arbitrage sera le Français, avec traduction en Anglais si nécessaire ».

ARTICLE 12

L'article 17 du Contrat de Création intitulé « Force Majeure » est modifié et
suit :
Page 19 aur 21

——

cas de Force Majeure (telle que définie ci-après), la Partie affectée ou
l'être affectée par cette Force Majeure (la « Partie Affectée ») le notifiera à l’autre
écrit, en lui décrivant les circonstances de Force Majeure, dans les quatorze (14)
le la survenance de cet événement de Force Majeure. Les Parties se concerteront pour
tenter d'en limiter les conséquences.

17.2. Dans les quatorze (14) Jours de cette première notification, puis, dans le cas où
l'événement de Force Majeure perdure, tous les mois, la Partie Affectée devra adresser à
l’autre Partie des notifications complémentaires contenant une description de l'événement de
Force Majeure, de ses conséquences sur l'exécution de ses Obligations au titre du Contrat de
création et de ses Avenants, une évaluation prévisionnelle de sa durée.

L’autre Partie disposera d'un délai de trente (30) Jours à compter de la réception de chaque
notification pour en contester le contenu par une notification de différend (la « Notification de
Différend »), faute de quoi, la notification sera considérée comme acceptée.

173. En cas d'envoi d'une Notification de Différend, les Parties s'efforceront de régler à
l'amiable le différend dans le cadre de discussions qui devront se tenir dans les quinze (15)
Jours de la réception par la Partie destinataire d'une Notification de Différend, et pendant une
période qui ne pourra excéder trente (30) Jours à compter de la réception par cette Partie de
cette Notification de Différend, sauf accord des Parties sur une période différente (la
« Période de Règlement Amiable »).

Dans l'hypothèse où les Parties ne parviendraient pas à régler à l'amiable au terme de la
Période de Règlement Amiable leur différend quant à l'existence, la durée ou les effets d'un
événement de Force Majeure, ce différend sera tranché par arbitrage conformément à l'Article
16 du Contrat de Création. La sentence du tribunal arbitral sera définitive et exécutoire, les
Parties renonçant irrévocablement par les présentes à interjeter appel de la sentence arbitrale.

17.4. Aux fins du Contrat de Création, l'expression Force Majeure (« Force Majeure »)
signifie tout événement insurmontable et hors du contrôle de la Partie Affectée, y compris,
sans que cette énumération soit limitative, toute grève, lock-out ou autres conflits sociaux,
insurrection, émeute, acte de violence publique, acte de terrorisme, pillage, rébellion, révolte,
révolution, guerre (déclarée ou non), guerre civile, sabotage, blocus, embargo, coup d'état,
toute catastrophe naturelle, épidémie, cyclone, glissement de terrain, foudre, tempête,
inondation, tremblement de terre ou conditions météorologiques exceptionnelles, tout
incendie ou explosion, pourvu que la Partie Affectée ait pris toutes les précautions
raisonnables, les soins appropriés et les mesures alternatives afin d'éviter le retard ou la non-
exécution, totale ou partielle, des Obligations stipulées dans le Contrat de création.

17.5.‘ L'interprétation du terme de Force Majeure sera conforme aux principes et usages
du droit international et du droit congolais, et tout litige relatif à un incident ou aux
conséquences de Force Majeure sera réglé conformément à l'Article 16 du Contrat de
Création.

17.6. Dès qu'un cas de Force Majeure survient, l'exécution des obligations dé.
Affectée sera suspendue pendant la durée de la Force Majeure et pour
supplémentaire pour permettre à la Partie Affectée, agissant avec toute la dilige;
rétablir la situation qui prévalait avant la survenance dudit événement de Force!

Page 19 sur 21 $

Contrat de Création de Société n° 719/10522/SG/GC/2005 du 8 décembre 2005 - Avenant n° 2
y i
+ —

ié Affectée agira avec toute la diligence raisonnablement requise pour éliminer, le plus
pidément possible, l'événement de Force Majeure, sans toutefois que cela n'implique
“tgation de mettre fin à une grève ou autre conflit social d'une manière qui irait à l'encontre
lu bon sens.

Toutes les conditions, tous les délais et toutes les dates postérieures à la date de survenance du
cas de Force Majeure seront adaptés pour tenir compte de la prolongation et du retard
provoqués par la Force Majeure.

Au cas où l'exécution des Obligations d'une Partie Affectée serait suspendue, soit entièrement,
soit en partie, à cause d'un cas de Force Majeure, les Obligations affectées par les effets de la
Force Majeure seront prorogées automatiquement pour une période équivalente à la durée du
cas de Force Majeure.

17.7. En cas d'incident de Force Majeure, aucune des Parties ne sera responsable de
l'empêchement ou de la restriction, directement ou indirectement, d'exécuter toutes ou partie
de ses Obligations découlant du Contrat de Création,

Au cas où le cas de Force Majeure persisterait au-delà d'une période de cent quatre-vingts
(180) Jours, le Contrat de Création restera en vigueur, sauf si une des Parties le résilie, auquel
cas chaque Partie sera libérée de l'intégralité de ses Obligations au titre du Contrat de
Création.

17.8. Les Parties au Contrat de Création de CMT Spri se sont mises d’accord que compte
tenu de ce qui est prévu par ce Contrat de Création, l’expropriation, la nationalisation, la
promulgation d'une nouvelle loi ou la modification de législation en République
Démocratique du Congo ne peuvent, en aucun cas, constituer un cas de Force Majeure.

17.9. En cas de Force Majeure, les Parties se concerteront au moins deux fois par an pour
tenter de limiter le dommage causé par la Force Majeure et de poursuivre la réalisation des
objectifs du Projet ».

ARTICLE 13
Il est inséré un article 18 libellé comme suit :
« Clause d'Equité

Au cas où des événements non prévus et imprévisibles par les Parties dans l'exécution ou la
mise en application des termes et conditions du Contrat de Création entraîneraient la rupture
de l’équilibre économique ou une situation de non-profitabilité pour l'une ou l'autre des
Parties, LEREXCOM Sprl et GECAMINES prendront acte des motifs et circonstances relatifs
aux évènements survenus, dans un délai de 15 (quinze) Jours, après notification par la Partie
invoquant la Clause d'Equité.

Les Parties se consulteront pour résoudre les difficultés de manière équitable. . —
Les Parties vérifieront si les raisons pour lesquelles la Clause d'Equité est invofu
valables et discuteront de leurs importance et implications dans le Projet. 4

En cas de litige sur les motifs d'équité invoqués ou sur la manière de les rés
s'en rapporteront à l'arbitrage, conformément à l'article 11 du présent Avenant. \

Page 20 sur 21
Contrat de Création de Société n° 719/10522/SG/GC/2008 du 8 décembre 2005 - Avenant n° 2

—J

ger, dans les trois mois suivant l’entrée en vigueur du présent Avenant, un contrat
d'association amendé et reformulé en vue de consolider toutes les modifications apportées au
Contrat de Création, de résoudre toutes les contradictions apparues à la suite de l'application
de ces modifications et d'introduire toutes autres dispositions contractuelles éventuellement
nécessaires ou généralement requises.

ARTICLE 15

Les Parties désignent le Cabinet Emery Mukendi Wafwana et Associés, dont le bureau
principal est établi à Kinshasa/Gombe, au n° 3642 du boulevard du 30 juin, Future Tower,
Bureau n°1, et le bureau secondaire au coin des avenues Munongo et Mwepu, Immeuble
BCDC, aire étage, dans la Commune de Eubumbashi, à Lubumbashi, au Katanga, en
personnes de Maîtres José ILUNGA KAPANDA, Jacques ZAKAYT, Jean Pierre MUYAYA,
Eric MUMWENA et Gabriel KAZADI, agissant collectivement ou individuellement, l’un à
défaut des autres, aux fins de procéder à l’authentification du présent procès-verbal à l’office
notarial de Lubumbashi.

ARTICLE 16
Le présent Avenant entrera en vigueur à la date de sa signature par les Parties.

En foi de quoi, les Parties ont signé le présent Avenant à Lubumbashi, le 21 mai 2009 en six
exemplaires originaux, chaque partie en ayant reçu deux et deux autres étant réservés pour le

Notaire
UR L N\ DES CARRIERES ET DES MINES
ess
Paul EORTIN * ASSUMANI SEKIMONY'
Administrateur Directeur Général Président du Conseil d'Administration

POUR LEDYA POUR LA RECHERCHE, L'EXPLOITATION & LA
COMMERCIALISATION DES MINERAIS

Jean LE INGA,
Préside: Cteur Géfér:

2

Page 21 sur 21
Contrat de Création de Société n° 719/10522/SG/GC/200$ du 8 décembre 2005 - Avenant

1

ACTE NOTARIE

neufle.…. tped:gième-o….jour du mois de. sat 1let:.…
, KASONGO KILEPA KAKONDO, Notaire de résidence à Lubumbashi

c MUMWENA, Avocat prestant au Cabinet Emery Mukendi Wafwana et associés,
dont les bureaux sont situés au n° 3642, Boulevard du 30 Juin, Futur Tower, 1 niveau, Local
n° 103 Kinshasa - Gombe / 4°" Niveau, Immeuble BCDC, coin des Avenues Munongo et
Mwepu, Lubumbashi/Katanga, dûment mandaté par les signataires de l’acte dont
authentification, ci — avant joint.
Lequel, après vérification de son identité et qualité, Nous a présenté l'acte dont les clauses
Sont reprises CI-DESSUS 3.4.4... renenenenserrssnesee se nennneneeesseesseeneeses
Lecture du contenu de l'acte a été faite par Nous, Notaire au comparant ;.........................
Après lecture, le comparant pré qualifié nous a déclaré que l’acte susdit, tel qu’il est dressé

renferme bien l'expression de la volonté de ses mandants.

AStré par Nous soussigné au rang des minutes de l’officé Notarial de Lubumbashi sous

Le Numéro RL LTA nencnnssesnense een ss sen ssceeeneen se sesnneeeenenssee

Mots barrés
Mots ajoutés

Frais d’acte
Frais d’expédition
Copie conforme

336 52,00. F0...

